Citation Nr: 0332158	
Decision Date: 11/19/03    Archive Date: 11/25/03

DOCKET NO.  00-11 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for depression claimed 
as secondary to postoperative nephrolithiasis with chronic 
pyelonephritis and hypertension or secondary to osteoporosis.  

2.  Entitlement to an evaluation in excess of 10 percent for 
osteoporosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel




INTRODUCTION

The veteran served on active duty from September 1968 to 
April 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 1999 rating decision by the Department of 
Veterans Affairs (VA) Phoenix Regional Office (RO).  

In a statement dated in September 2000, the veteran withdrew 
his request for a personal hearing.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  The veteran has been diagnosed as having depression.

3.  The veteran's depression is not the result of a disease 
or injury incurred in active service and is not proximately 
due to service-connected postoperative nephrolithiasis with 
chronic pyelonephritis and hypertension or osteoporosis.

4.  The veteran's osteoporosis is productive of functional 
impairment manifested in multiple joints, including the spine 
and bilateral hips.  


CONCLUSIONS OF LAW

1.  Service connection is not warranted for depression either 
as a result of a disease or injury incurred in active service 
and is not proximately due to a service-connected disability.  
38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3310 (2003).  

2.  The schedular criteria for an evaluation of 20 percent 
for osteoporosis have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R.§ 4.71, Diagnostic Code 5013 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
in November 2000.  The Act emphasized VA's obligation to 
notify claimants what information or evidence is needed to 
substantiate a claim and which affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002).  The law applies to all claims filed on or after 
the date of its enactment or, as in this case, filed before 
the date of enactment and not yet subject to a final decision 
as of that date because of an appeal filed which abated the 
finality of the decision appealed.  38 U.S.C.A. § 5107, Note 
(West 2002).  In addition, VA promulgated regulations that 
implement the statutory changes effected by the VCAA.  38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) (2002).  These 
regulations, likewise, apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not yet decided by VA as 
of that date, except as specified.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001).  

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, rating 
decisions dated in February 1999 and September 2002; the 
statement of the case (SOC) dated in March 2000; and the 
supplemental statement of the case (SSOC) dated in September 
2002 provided the veteran with the applicable law and 
regulations and gave adequate notice as to the evidence 
needed to substantiate his claims.  Thus, the Board is 
satisfied that the RO has provided all notice as required by 
the VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

With respect to the duty to assist, the RO has secured VA 
medical examinations, VA x-ray studies, and private 
outpatient records.  The veteran has not authorized VA to 
obtain any additional private evidence.  Considering the 
record, the Board finds that the passage of the VCAA and its 
implementing regulations does not prevent the Board from 
rendering a decision on the veteran's appeal at this time, as 
all notification and development action needed to render a 
fair decision has, to the extent possible, been accomplished.  
38 U.S.C.A. § 5103A (West 2002).  
Through various correspondences from the RO to the veteran 
since the issuance of the SOC related to the rating decision 
on appeal, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claims and he has been provided ample opportunity 
to submit information and evidence.  

Finally, with respect to the decision in Paralyzed Veterans 
of America v. Sec'y of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003), the Board acknowledges that development letters 
sent to the veteran in March and May 2002 only provided 30 
days for the veteran to respond-although it also pointed out 
that any evidence not received within one year would result 
in payment of benefits from the date of receipt of the 
veteran's response.  The veteran did respond to this 
notification by providing additional evidence in support of 
his claims.  Thereafter, the RO also afforded him VA 
compensation and pension examinations in connection with his 
claims.  Moreover, the case was not transferred to the Board 
for adjudication until more than four years after the rating 
decision appealed from was promulgated.  The veteran has 
presented written argument but has not identified any 
additional records.  Thus, the Board wishes to point out that 
the veteran has been provided more than the one year time 
period required by VCAA to respond.  

Analysis

The Board first turns to the matter of entitlement to service 
connection for depression claimed as secondary to service-
connected nephrolithiasis with chronic pyelonephritis, 
hypertension, and osteoporosis.  

Service connection 

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection also may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Continuity of symptomatology, however, is required where a 
condition noted during service is not shown to be chronic.  
38 C.F.R. § 3.303(b).  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  Id.  
Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  

The veteran currently has a diagnosis of major depressive 
disorder with evidence of some psychotic features.  During 
the most recent VA examination conducted in March 2002, the 
examiner recited the veteran's mental health history that had 
its onset sometime in 1976.  The examiner also noted that in 
previous medical records, no medical provider had suggested a 
link between the veteran's service-connected disability and 
his mental health disorder.  Further, the examiner noted that 
the veteran's depression might have stemmed from his 
childhood based on the current examination findings.  Thus, 
the examiner rendered an opinion that there was no evidence 
to point to a nexus between the current depressive disorder 
and the veteran's period of service.  

The Board notes that there are no medical records or evidence 
contained within the veteran's service medical records that 
indicate notations, complaints, or findings related to any 
depression or any psychiatric disorder.  In VA outpatient 
records dated from 1989 to 1996, the veteran complained of 
depression and anxiety; a diagnosis of depression is noted 
from March 1989.  In VA hospital records dated from September 
to October 1995, the veteran was hospitalized for various 
disorders to include bipolar disorder.  In records related to 
that hospitalization, there are indications that the veteran 
was first seen for depression in 1975.  
VA examination dated in August 1996 in pertinent part 
included complaints of depression.  A diagnosis of bipolar 
disorder is noted.  VA outpatient records dated from January 
1997 to May 1997 include diagnoses of major depressive 
disorder.  In April 1998, the veteran claimed entitlement to 
service connection for depression secondary to his service-
connected disabilities.  VA outpatient records dated from 
1998 to 2001 are also associated with the claims folder and 
include mental health treatment records.  

Further, in VA clinical record dated in May 2000, the 
examiner noted that the veteran had been treated for 
depression since 1995 and noted that some degree of 
connection between his depressive disorder and his service-
connected kidney disease might exist.  In March 2001, the 
veteran was hospitalized for problems stemming from poor 
memory and confusion.  At the time of admission, the examiner 
noted a diagnosis of bipolar disorder with psychosis.  A 
history of mood swings and depression was noted.  In a July 
2001 medical record, the examiner noted that the veteran's 
depression might have started in childhood with treatment 
commencing in 1975 and a history of other members of the 
veteran's family having had depression.  

During the VA examination conducted in March 2002, the 
examiner noted the veteran's mental health history and his 
current diagnosis of major depressive disorder with psychotic 
features.  Also noted is that the veteran was receiving 
Social Security benefits since 1997.  The diagnosis was major 
depressive disorder.  In response to any relationship between 
the veteran's current mental health disability and his period 
of service, the examiner commented that no link between the 
veteran's period of service, whether on a primary or 
secondary basis, had been made previously.  The examiner 
concluded that based on the existing evidence of record, it 
was more likely than not that the veteran's depressive 
disorder was not etiologically linked to his period of 
service.  

Thus, in light of the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for depression on either a direct or 
secondary basis is denied.  Overall, the evidence of record 
does not substantiate that the veteran's current major 
depressive disorder is related in any way to his period of 
service.  On a direct basis, the service medical records as 
noted above do not support any incurrence during service or 
for that matter for many years after service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  On a secondary basis, there is no 
evidence to substantiate that the veteran's current 
depressive disorder developed secondary to his service-
connected disabilities, or in particular, to his 
nephrolithiasis with chronic pyelonephritis and hypertension 
or osteoporosis.  Thus, on this basis as well, the veteran's 
service connection claim for depression must be denied.  38 
C.F.R. § 3.310.  Moreover, in spite of the veteran's 
statements offered in support of his service connection 
claim, a lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to an inservice 
injury or treatment.  See Espiritu v. Derwinski, 2 Vet. App. 
494, 494 (1992).  

Therefore, overall, the veteran's service connection claim 
must be denied for the reasons and bases set forth above.  

Increased Rating Claim

The veteran's osteoporosis currently is evaluated at 
10 percent under the pertinent rating criteria.  Disability 
evaluations are determined, as far as practicable, upon the 
average impairment of earning capacity attributable to 
specific injuries or combination of injuries coincident with 
military service.  38 U.S.C.A. § 1155.  Each disability must 
be viewed in relation to its history with an emphasis placed 
on the limitation of activity imposed by that disability.  
The degrees of disability contemplated in the evaluative 
rating process are considered adequate to compensate for loss 
of working time due to exacerbation or illnesses 
proportionate to the severity of the several grades of 
disability.  38 C.F.R. § 4.1.  

The diseases under Diagnostic Codes 5013 through 5024 are 
rated on limitation of motion of the affected parts, as 
arthritis, degenerative, except gout which will be rated 
under Diagnostic Code 5002.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, an evaluation of 10 percent is 
applied for each major joint or group of minor joints 
affected by limitation of motion.  These 10 percent 
evaluations are combined, not added, under Diagnostic Code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.

Diagnostic Code 5003 establishes, essentially, three methods 
of evaluating degenerative arthritis which is established by 
x-ray studies:  (1) when there is a compensable degree of 
limitation of motion, (2) when there is a noncompensable 
degree of limitation of motion, and (3) when there is no 
limitation of motion.  Generally, when documented by x-ray 
studies, arthritis is rated on the basis of limitation of 
motion under the appropriate diagnostic code for the joint 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasms, or satisfactory 
evidence of painful motion.  A 20 percent evaluation is 
assigned with x-ray evidence of involvement of two or more 
major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  Read together, 
Diagnostic Code 5003 and 38 C.F.R. § 4.59 provide that 
painful motion due to degenerative arthritis, which is 
established by X-ray, is deemed to be limitation of motion 
and warrants the minimum rating for a joint, even if there is 
no actual limitation of motion.  Schafrath v. Derwinski, 1 
Vet. App. 589, 592-93 (1991); Lichtenfels v. Derwinski; 
1 Vet. App. 484, 488 (1991).

Under the facts of this case, the Board notes that the 
veteran's osteoporosis warrants a 20 percent evaluation.  
Essentially, the veteran's service-connected disability is 
productive of symptoms manifested by increasing pain and 
discomfort in the affected multiple joints.  The evidence of 
record supports a fracture of the hip in 2000 and ongoing 
symptoms associated with that fracture.  A density test in 
November 1998 indicated that the hips could not be compared.  
The record is unclear as to the cause of the hip fracture.  
In addition, the medical evidence of record supports 
increasing pain in the lumbosacral spine and x-ray studies 
that substantiate evidence of degenerative joint disease.  

Further, during the March 2002 VA examination, the examiner 
noted that it was not possible to identify and evaluate all 
the bones and joints affected by osteoporosis, particularly 
in light of the veteran's other joint disabilities, that 
include fibromyalgia and residuals of a fractured hip.  
Moreover, the examiner noted that there was no specific test 
that could segregate the affects of osteoporosis on separate 
entities of the body, given that the condition is a general 
one that varies in intensity and in the areas that the 
disease affects.  Essentially, the examiner noted constraints 
in rendering a concrete conclusion as to the current severity 
of the veteran's osteoporosis per se as distinguishable from 
other joint-affected disabilities.  

Thus, in light of the foregoing, the Board must conclude that 
the veteran's service-connected osteoporosis warrants an 
evaluation in excess of 10 percent.  Overall, in view of the 
veteran's complaints of increasing symptomatology in tandem 
with the objective evidence of degenerative joint disease 
affecting multiple areas, a 20 percent evaluation is 
warranted under Diagnostic Code 5013.  VA law states that 
upon careful consideration of all ascertainable and collected 
data, if a reasonable doubt arises concerning service origin, 
the degree of disability, or any other relevant matter, such 
doubt will be resolved in favor of the veteran.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2003).  

Furthermore, the Board points out that the evidence of record 
does not substantiate a compensable rating for limitation of 
motion of any affected parts under any other relevant 
diagnostic code.  As noted herein, limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Given 
that such clinical findings are not present in the record, 
the Board hereby concludes that a 20 percent evaluation is 
warranted for osteoporosis with joint manifestations under 
Diagnostic Code 5013.  38 C.F.R. § 4.71a, Diagnostic Code 
5003.  Therefore, the veteran's claim for an increased rating 
for his service-connected osteoporosis is granted.  







	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for depression, including as secondary to 
nephrolithiasis with chronic pyelonephritis and hypertension 
and osteoporosis, is denied.  

An evaluation of 20 percent for osteoporosis is granted, 
subject to the laws and regulations governing the payment of 
monetary awards.



	                        
____________________________________________
	KATHLEEN K. GALLAGHER 
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



